Case: 14-11065    Date Filed: 09/23/2016   Page: 1 of 7


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                        Nos. 14-11065; 15-12712
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:91-cr-00317-UU-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                versus

RAMON LOPEZ,

                                                          Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (September 23, 2016)

Before TJOFLAT, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 14-11065        Date Filed: 09/23/2016        Page: 2 of 7




       Defendant-Appellant Ramon Lopez, a federal inmate currently serving a life

sentence, appeals from an April 24, 2015 order of the United States District Court

for the Southern District of Florida denying his motion to reconsider its April 7,

2015 order granting Plaintiff-Appellee United States of America’s (“the

Government”) motion for a disbursement of funds from Lopez’s inmate trust

account with the United States Bureau of Prisons (“BOP”). 1 On appeal, Lopez

claims that the district court erred as a matter of law in entering an earlier January

27, 2010 order because the court failed to hold a requested evidentiary hearing as

required by 28 U.S.C. § 3205(c)(5). However, the January 27, 2010 order is not

properly on appeal, and in any case, Lopez failed to raise this argument in his

motion for reconsideration. Therefore, the argument is abandoned, and after careful

review of the briefs and relevant parts of the record, we affirm.

       The Federal Debt Collection Procedures Act of 1990 (“FDCPA”) “provides

the exclusive civil procedures for the United States . . . to recover a judgment on a
       1  We do not consider the merits of the district court’s January 27, 2010 order granting the
Government’s motion for a disbursement of funds from Lopez’s inmate trust account for lack of
jurisdiction. DE 420. Under 28 U.S.C. 2107(b)(1), in cases where one of the parties is the United
States, we lack jurisdiction to hear an appeal of a district court order unless a notice of appeal is
filed within sixty days after the entry of the order being appealed. Lopez failed to meet this
requirement with regard to the district court’s January 27, 2010 order because Lopez never filed
a notice of appeal of that order. The notice of appeal filed in the instant case gave notice of
appeal only of the district court’s April 24, 2015 order denying Lopez’s motion for
reconsideration. DE 452. For these reasons, we do not review Lopez’s claims as they relate to
the January 27, 2010 order granting the Government’s motion for a disbursement of funds from
Lopez’s inmate trust account. Rather, we analyze only Lopez’s arguments as they relate to the
district court’s denial of his motion for reconsideration.


                                                  2
               Case: 14-11065      Date Filed: 09/23/2016   Page: 3 of 7


debt.” 28 U.S.C. § 3001(a)(1). Pursuant to the FDCPA, “[a] court may issue a writ

of garnishment against property . . . in which the debtor has a substantial

nonexempt interest and which is in the possession, custody, or control of a person

other than the debtor, in order to satisfy the judgment against the debtor.” §

3205(a). Among the procedural requirements provided in the Act, the United States

must serve the writ on both the garnishee and the debtor. § 3205(c)(3). The

garnishee must file a written answer to the writ under oath. § 3205(c)(4). Once the

garnishee files its sworn written answer to the writ, “the judgment debtor or the

United States may file a written objection to the answer and request a hearing.” §

3205(c)(5). “The court shall hold a hearing within 10 days after the date the request

is received by the court, or as soon thereafter as is practicable, and give notice of

the hearing date to all the parties.” Id.

      In the instant case, Lopez was convicted in the Southern District of Florida

and sentenced to life imprisonment on October 29, 1993. The judgment also

included a fine in the amount of $25,000 plus statutory interest due immediately.

DE 265.

      More than sixteen years later, the Government applied for a Writ of

Garnishment against Lopez on November 10, 2009. DE 414. The application stated

that, as of November 6, 2009, Lopez had paid only $925.00 of the $25,000 fine and

that the balance of the judgment remained due. DE 414:1. The application further



                                            3
              Case: 14-11065     Date Filed: 09/23/2016   Page: 4 of 7


named the BOP as garnishee and stated the United States’ belief that the BOP

Inmate Trust Account for Lopez had in its “possession, custody or control,

property or assets in which defendant has a substantial nonexempt interest.” DE

414:2. The writ was issued on the same day. DE 415.

      The BOP filed an answer to the writ of garnishment on December 4, 2009.

DE 416. The answer stated that the present value of Lopez’s Trust Fund Account

was $54,088.11 and that there was a hold of $45,000.00 on the account, which had

been placed at the direction of agency counsel and the BOP’s Special Investigative

Service. DE 416:1.

      Lopez, appearing pro se, filed a “Motion to Dissolve Writ of Garnishment

and Remove Lien” on January 7, 2010. In the Motion, Lopez stated that he “[did]

not dispute the existence of the fine impose by the Court on October 29, 1993” but

“expressly denie[d]” that the Government was entitled to garnish his prison

account to satisfy the judgment. DE 417:2. Specifically, Lopez argued that the

application for a writ of garnishment suffered from numerous procedural

deficiencies, and, among other things, that the account contained “mostly” funds

derived from insurance proceeds paid to cover damages caused to his house by

Hurricanes Katrina and Wilma which were “probably exempt from garnishment

under federal and State of Florida law.” See DE 417:2-4. For these reasons, Lopez

requested the district court to issue an order dissolving the writ of garnishment and



                                          4
              Case: 14-11065     Date Filed: 09/23/2016   Page: 5 of 7


removing the lien placed on his prison account or, “in the alternative, scheduling

an evidentiary hearing on the matter.” DE 417:4.

      The Government filed a response requesting the district court deny Lopez’s

motion on January 20, 2010. DE. 419. The Government’s response made no

reference to Lopez’s alternative request for a hearing. On January 27, 2010,

without the benefit of a hearing, the district court denied Lopez’s motion. DE 420.

The district court’s order did not address Lopez’s request for an evidentiary

hearing.

      Subsequently, as relevant here, Lopez filed a motion on February 2, 2010

captioned “Motion to Vacate or Stay the Court’s January 27, 2010 Order,” DE 422,

and another motion on March 3, 2010 captioned “Motion for Reconsideration

and/or Clarification of the January 27, 2010 Order.” DE 426. Neither of these

motions raised the issue of an evidentiary hearing. On April 30, 2010, Lopez filed

another motion captioned “Defendant’s Motion for Declaratory and Injunctive

Relief and Request for Expedite Evidentiary Hearing,” but that motion requested

only a hearing to determine whether the interim freezing of the funds in his prison

account was lawful. It did not, as in the January 7, 2010 motion, request a hearing

on the merits of the FDCPA garnishment order. DE 433. The district court denied

that motion on May 4, 2010, DE 434, and Lopez filed an interlocutory appeal of

the denial in this Court on June 17, 2010. DE 437. Lopez’s appeal was dismissed



                                          5
               Case: 14-11065    Date Filed: 09/23/2016    Page: 6 of 7


by this Court on August 23, 2014 following Lopez’s motion for voluntary

dismissal. DE 444.

       Following the dismissal of Lopez’s appeal, the Government filed a motion

requesting an order on the distribution of the funds in Lopez’s inmate trust

account. DE 445. The district court granted that motion on April 7, 2015. DE 449.

Lopez then filed a Motion for Reconsideration of the district court’s disbursal

order on April 21, 2015. DE 450. The Motion for Reconsideration made no request

for an evidentiary hearing. On April 24, 2015, the district court denied Lopez’s

Motion for Reconsideration. DE 451. Lopez then filed the Notice of Appeal in the

instant case, in which he gave notice of his appeal to the Eleventh Circuit Court of

Appeals “from the final judgment order entered in this case on April 24, 2015.” DE

452.

       On appeal, Lopez argues that the district court abused its discretion in

issuing the January 27, 2010 garnishment order because it applied the wrong law.

Specifically, Lopez argues that the district court’s January 27, 2010 order violated

28 U.S.C. 3205(c)(5) by failing to hold an evidentiary hearing as requested in

Lopez’s January 7, 2010 Motion to Writ of Garnishment and Remove Lien.

       We have no opportunity to decide whether the district court erred in its

January 27, 2010 garnishment order because that order is not properly on appeal.

The only order appealed by Lopez is the district court’s April 24, 2015 order



                                          6
                Case: 14-11065    Date Filed: 09/23/2016   Page: 7 of 7


denying his Motion for Reconsideration of the district court’s April 7, 2015 order

granting the Government’s Motion for an Order to Disburse the Funds that are

Subject to the Writ of Garnishment. Moreover, Lopez did not raise the issue of an

evidentiary hearing in the Motion for Reconsideration that was denied by the order

currently on appeal. Therefore, the issue is abandoned.

         Because Lopez raises no arguments challenging the district court’s April 24,

2015 order—the only order on appeal here—we affirm the judgment of the district

court.

AFFIRMED.




                                           7